Case 1:19-cv-00525-DKW-KJM Document 1 Filed 09/27/19 Page 1 of 8   PageID #: 1




GOODSILL ANDERSON QUINN & STIFEL
A LIMITED LIABILITY LAW PARTNERSHIP LLP

EDMUND K. SAFFERY                  5860-0
esaffery@goodsill.com
LAUREN K. CHUN                    10196-0
lchun@goodsill.com
999 Bishop Street, Suite 1600
Honolulu, Hawaii 96813
Telephone: (808) 547-5600
Facsimile: (808) 547-5880

Attorneys for Defendant
NORDSTROM, INC.


                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAII

HIDEKO WATANABE,                            CV 19-00525
                                            (Non Vehicle Tort)
                    Plaintiff,
                                            DEFENDANT NORDSTROM,
      vs.                                   INC.’S NOTICE OF REMOVAL;
                                            DECLARATION OF COUNSEL;
NORDSTROM, INC.; JOHN DOES 1-20,
                                            EXHIBITS “1”-“3”
MARY ROES 1-20, AND DOE
CORPORATIONS AND OTHER
ENTITIES 1-20,

                    Defendants.
Case 1:19-cv-00525-DKW-KJM Document 1 Filed 09/27/19 Page 2 of 8          PageID #: 2




       DEFENDANT NORDSTROM, INC.’S NOTICE OF REMOVAL


TO:          THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF HAWAII

             Defendant Nordstrom, Inc. (“Nordstrom”), by and through its

attorneys, Goodsill Anderson Quinn & Stifel LLP, A Limited Liability Law

Partnership, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 and Rule 11 and 81(c)

of the Federal Rules of Civil Procedure, hereby petitions the above-entitled Court

for removal of the matter of Hideko Watanabe v. Nordstrom, Inc., Civil No. 18-1-

1926-11 JHA, from the Circuit Court of the First Circuit, State of Hawaii, to the

United States District Court for the District of Hawaii. Removal is based upon 28

U.S.C. § 1332(a) and the procedural requirements for removal have been satisfied.

As grounds for removal, Nordstrom states as follows:

            1.     On November 30, 2018, Plaintiff Hideko Watanabe

(“Plaintiff”) commenced an action against Nordstrom by filing her Complaint in

the Circuit Court of the First Circuit, State of Hawaii (the “State Court Action”). A

copy of the Complaint is attached hereto as Exhibit “1” to the Declaration of

Counsel. The Complaint was served on Nordstrom on August 28, 2019. See Court

Docket, Exhibit “2” to the Declaration of Counsel.




                                         2
Case 1:19-cv-00525-DKW-KJM Document 1 Filed 09/27/19 Page 3 of 8            PageID #: 3




             2.     The Complaint filed in the State Court Action states that

Plaintiff “is and was at all times relevant” a resident of the State of Hawaii. See

Complaint, ¶ 1.

             3.     The Complaint alleges that Plaintiff, who on information and

belief is 80 years old, sustained injuries in a fall on the premises of the Nordstrom

store in Ward Village, Honolulu, Hawaii on December 4, 2016. Complaint at ¶5.

Thus, if she “is and was at all times relevant” a resident of the State of Hawaii, she

was at least a resident of Hawaii from December 2016 to November 2018 when the

Complaint was filed.

             4.     In connection with her claim for repayment from Nordstrom,

Plaintiff has provided Nordstrom with a medical records release authorization form

dated March 5, 2019, which specified that her home address is located in

Honolulu, Hawaii, 96814. See Exhibit “3” – Authorization Form.

             5.     A natural person’s citizenship for diversity purposes is

determined by their state of domicile. Kanter v. Warner-Lambert Co., 265 F.3d

853, 857 (9th Cir. 2001). “A person’s domicile is her permanent home, where she

resides with the intention to remain or to which she intends to return.” Id.

Nevertheless, “[i]t is a longstanding principle that the place where a person lives is

taken to be his domicile until facts adduced establish the contrary.” NewGen, LLC




                                          3
Case 1:19-cv-00525-DKW-KJM Document 1 Filed 09/27/19 Page 4 of 8            PageID #: 4




v. Safe Cig, LLC, 840 F.3d 606, 614 (9th Cir. 2016) (quotation marks and brackets

omitted) (quoting Anderson v. Watts, 138 U.S. 694, 706, 11 S.Ct. 449 (1891)).

             6.     Here, the Complaint and the authorization form demonstrate

that the Plaintiff has resided in Hawaii from December 2016 to March 2019, or at

the very least, that she resided in Hawaii from December 2016 to November 2018,

and if she moved elsewhere, returned to Hawaii at least by March 2019. Hawai‘i is

evidently her domicile, and thus, she is a citizen of Hawai‘i for diversity purposes.

             7.     For diversity jurisdiction purposes, a corporation is deemed to

be a citizen of every State and foreign state by which it has been incorporated and

of the State or foreign state where it has its principal place of business. 28 U.S.C.

§ 1332. The United States Supreme Court has held that a corporation’s “principal

place of business” is its “nerve center,” which “in practice, . . . should normally be

the place where the corporation maintains its headquarters[.]” Hertz Corp. v.

Friend, 559 U.S. 77, 92-93, 130 S.Ct. 1181, 1192 (2010).

             8.     Nordstrom, Inc. is a Washington profit corporation with its

principal place of business, its headquarters, in Seattle, Washington. It is therefore

a citizen of the State of Washington for diversity purposes.

             9.     Complete diversity of citizenship exists between Plaintiff and

Nordstrom because they are citizens of different states.




                                           4
Case 1:19-cv-00525-DKW-KJM Document 1 Filed 09/27/19 Page 5 of 8             PageID #: 5




            10.    Based on information and belief and the allegations in the

Complaint, it is facially apparent that the alleged amount in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs. This Court “may

consider whether it is ‘facially apparent’ from the complaint that the jurisdictional

amount is in controversy” or “may consider facts in the removal petition.” Singer

v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997) (citations

omitted). A defendant must only prove by preponderance of the evidence, i.e. that

it is “more likely than not” that the amount in controversy exceeds the

jurisdictional amount. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404

(9th Cir. 1996).

            11.    In the Complaint, Plaintiff alleges that she fell and broke her

right femur – i.e. the thighbone, which is the longest and strongest bone of the

body – because of spilled water outside of the Nordstrom store in Ward Village.

Complaint at ¶5-6. The Complaint also alleges that the fall caused Plaintiff

“serious, extreme, and permanent injuries.” Id. at ¶6.

            12.    Besides extreme and permanent physical injuries, the

Complaint also alleges that Plaintiff suffered “serious mental distress.” Id. at ¶12.

            13.    Finally, in addition to compensatory, general, special,

incidental, and consequential damages, Plaintiff also seeks punitive damages, pre-

judgment and post-judgment interest, and attorneys’ fees. Complaint at page 4.



                                          5
Case 1:19-cv-00525-DKW-KJM Document 1 Filed 09/27/19 Page 6 of 8            PageID #: 6




             14.    Thus, although Plaintiff does not allege a specific amount of

damages, this Court should consider that her claimed damages for allegedly

extreme and permanent bodily injury, serious mental distress, and general, special,

and punitive damages, will more than likely exceed $75,000. “Where a Plaintiff

has prayed for ‘compensatory and punitive or treble damages, as well as attorney's

fees’ this Court has held that the jurisdictional requirement is satisfied.” Minnoch

v. Kaiser Found. Health Plan, Inc., No. CIV.08-00176DAE-BMK, 2008 WL

4527343, at *2 (D. Haw. Oct. 8, 2008) (citing Engle v. Liberty Mut. Fire Ins. Co.,

402 F.Supp. 2d 1157, 1160 (D.Haw. 2005)).

             15.    Further, Nordstrom has offered to stipulate with Plaintiff that

her damages will not exceed $75,000.00 and therefore, that the amount in

controversy requirements is not satisfied and diversity jurisdiction does not exist,

but thus far, Plaintiff has not responded. See Declaration of Counsel at ¶6. The

Court should also see this as evidence that the amount in controversy will exceed

the jurisdictional amount. Minnoch, 2008 WL 4527343 at *2 (finding that, in

determining whether diversity jurisdiction existed, it was relevant that plaintiff

declined to represent that her damages were less than $75,000.00 in exchange for

defendant’s agreement not to oppose remand).

             16.    This Court has original jurisdiction over this action pursuant to

28 U.S.C. § 1332(a) because complete diversity of citizenship exists between



                                          6
Case 1:19-cv-00525-DKW-KJM Document 1 Filed 09/27/19 Page 7 of 8           PageID #: 7




Plaintiff and Nordstrom and because the amount in controversy will more likely

than not exceed $75,000.00.

             17.    The United States District Court for the District of Hawaii

encompasses the county in which the State Court Action is now pending, and

therefore this Court is the proper District Court to which this case should be

removed pursuant to 28 U.S.C. § 1441(a).

             18.    This Notice of Removal is being filed within thirty (30) days

after the service of the Complaint and Summons on Nordstrom on August 28,

2019, and therefore is timely filed pursuant to 28 U.S.C. § 1446(b).

             19.    This short and plain statement of the grounds for removal is

signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.

             20.    Nordstrom has not answered and/or otherwise filed any

pleadings in response to the Complaint, and does not waive any defenses to the

Complaint.

             WHEREFORE, Nordstrom prays that the above-entitled action be

removed from the Circuit Court of the First Circuit, State of Hawaii, to the United

States District Court for the District of Hawaii.




                                           7
Case 1:19-cv-00525-DKW-KJM Document 1 Filed 09/27/19 Page 8 of 8   PageID #: 8




            DATED: Honolulu, Hawaii, September 27, 2019.


                                         /s/ Lauren K. Chun
                                         EDMUND K. SAFFERY
                                         LAUREN K. CHUN

                                         Attorneys for Defendant
                                         NORDSTROM, INC.




                                     8
